720 S.E.2d 668 (2012)
STATE
v.
Salramon GONZALES.
No. 222P04-4.
Supreme Court of North Carolina.
January 26, 2012.
Salramon Gonzales, Burgaw, for Gonzales, Salramon.
Catherine F. Jordan, Assistant Attorney General, for State of NC.
Susan I. Doyle, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 28th of November 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 26th of January 2012."